Exhibit 10.1

AGREEMENT

THIS AGREEMENT (the “Agreement”) made effective as of October 24, 2006 (the
“Effective Date”), by and between NCI Building Systems, Inc., a Delaware
corporation with its principal office in the State of Texas (the “Company”) and
Albert R. Ginn, Jr. (the “Employee”).

WITNESSETH:

WHEREAS, the Employee has served as an employee and executive officer of the
Company, including its Chief Executive Officer, since 1998; and

WHEREAS, the Employee desires to retire as an executive officer of the Company
and all of its subsidiaries and related entities, including the positions of
Chairman of the Board and Chief Executive Officer; and

WHEREAS, the Company desires that the Employee remain, and the Employee has
agreed to remain, as an employee of the Company in his current position until
the earlier to occur of certain events or a date specified herein, and
thereafter the Employee has agreed to remain an employee in a consultant
capacity; and

WHEREAS, in consideration of the mutual promises contained herein, the parties
hereto are willing to enter into this Agreement upon the terms and conditions
herein set forth.

NOW, THEREFORE, in consideration of the premises, the terms and provisions set
forth herein, the mutual benefits to be gained by the performance thereof and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

1. Resignation from Officer Positions. The Employee agrees to remain employed in
his current positions in a full-time capacity through the dates specified
herein. Effective as of December 31, 2006, the Employee agrees to resign each of
his officer positions with the Company and any of its subsidiaries with the
exception of his position as Chairman of the Board of the Company, and the
Employee further agrees to resign each of his director positions with any of the
Company’s subsidiaries. The Employee shall remain employed in his position of
Chairman of the Board of the Company through the Transition Date, and shall
resign from such position and as a director of the Company on that date.
“Transition Date,” as used herein, shall mean December 31, 2007.

2. Employment and Separation from Employment. Following the Transition Date, the
Company hereby agrees to continue the Employee in its employ, and the Employee
hereby agrees to remain in the employ of the Company, for the Advisory Period
(as defined below). During the first two (2) years of the Advisory Period, the
Employee agrees to perform the services set forth below up to a maximum time
commitment of 240 hours per year and, during years 3-10 of the Advisory Period,
the Employee agrees to

 

AGREEMENT    Initials:_____ Page 1    _____



--------------------------------------------------------------------------------

perform the services set forth below up to a maximum time commitment of 120
hours per year; provided, however, that the Employee shall not be obligated to
perform such services at times or places when they would interfere with the
Employee’s pursuit of other personal and business interests not inconsistent
with the terms of this Agreement:

a. Provide such services as are reasonably necessary to assist the Company in a
transition of the Employee’s responsibilities as an officer of the Company and
its subsidiaries to any successor to such responsibilities,

b. Respond to the best of his knowledge and belief to any questions posed by or
on behalf of the Company regarding any litigation in which the Company or any
affiliate is then or may become involved, and

c. Perform such other consulting services for the Company and its affiliates as
shall be reasonably requested by the Chief Executive Officer of the Company and
that are not materially different from Employee’s prior duties and
responsibilities as an officer of the Company.

d. From time to time through the Termination Date (as defined below), the
Company may utilize the Employee as a pilot for one or more of its corporate
aircraft on an as needed basis; provided, however, that the Employee remains
qualified to serve in such capacity. The Company shall be responsible for
providing adequate insurance coverage (to the extent that such coverage is
available on a commercially practicable basis) on all such flights and, further,
the Company shall be responsible for all costs necessary for the Employee to
maintain his flight certifications during such period.

The “Advisory Period” shall be the period from the Transition Date through
December 31, 2017 (the “Termination Date”). Unless earlier terminated pursuant
to Section 4, the Employee’s employment with the Company shall terminate as of
the Termination Date.

3. Salary and Benefits. Except as otherwise set forth in this Section 3 or in
Section 4, the Employee shall be entitled to the consideration set forth below
during the period beginning on the Effective Date and ending on the Termination
Date. In addition, provided that the Employee does not violate the provisions of
Section 5 below, it is specifically understood and agreed that the Employee
shall be entitled to the benefit provided to him under the terms of the
Supplemental Benefit Agreement between the Company and the Employee, dated
December 13, 2002 (the “Supplemental Benefit Agreement”).

a. Salary Prior to the Transition Date. From the Effective Date through the
Transition Date, the Employee shall continue to receive the Employee’s base
salary as in effect as of the Effective Date, payable in accordance with the
Company’s regular payroll practices.

b. Salary during the Advisory Period. From January 1, 2008 through December 31,
2009, the Employee shall receive a base salary of $200,000 per annum, payable in
accordance with the Company’s regular payroll practices. From January 1, 2010
through the Termination Date, the Employee shall receive a base salary of

 

AGREEMENT    Initials:_____ Page 2    _____



--------------------------------------------------------------------------------

$100,000 per annum, payable in accordance with the Company’s regular payroll
practices. Notwithstanding the foregoing, the Employee’s right to the
compensation specified in this Section 3(b) is conditioned upon his not revoking
the release provisions of Section 6 in accordance with the provisions thereof.

c. Bonus. The Employee shall be eligible for a bonus for the Company’s 2007
fiscal year at the executive bonus level in effect for Employee on the Effective
Date. The Employee shall not be eligible for a bonus thereafter unless approved
by the senior management or Board of Directors of the Company, in their
discretion.

d. Restricted Stock. The Employee shall be eligible for awards of restricted
stock of the Company (“Restricted Stock Awards”) pursuant to the Company’s 2003
Long-Term Stock Incentive Plan, as amended from time to time (the “2003 Plan”)
through the Transition Date at the executive level in effect for Employee on the
Effective Date. The Restricted Stock Awards granted after December 31, 2006, if
any, shall vest ratably over four (4) years subject to the Employee’s continued
service to the Company and shall have terms consistent with the terms generally
applicable to other executive officers of the Company; provided, however, that
such Restricted Stock Awards shall not provide for full vesting solely due to
attainment of retirement age. Notwithstanding the foregoing, all Restricted
Stock Awards granted to the Employee prior to December 31, 2006 will fully vest
as of January 1, 2008, or the Employee’s earlier Disability (as defined herein)
or death. Notwithstanding the foregoing, nothing in this Agreement is intended
to nor shall it be construed as a modification of that certain Special Long-Term
Restricted Stock Agreement between the Company and A.R. Ginn, dated May 28, 2004
and as amended effective October 24, 2005, except as specifically set forth
herein, which shall fully vest according to its terms on January 1, 2008
provided that the Employee remains in Continuous Service (as defined in such
agreement) with the Company until such date.

e. Options. For purposes of determining the exercisability and term of stock
options granted to the Employee prior to the Transition Date, the Employee shall
be deemed to have retired effective on the Transition Date.

f. Welfare Benefits. During the Advisory Period, the Employee and his spouse
shall be eligible to participate in the group health and medical benefit
programs that are generally made available to active employees of the Company at
the applicable active employee premium rate. In addition, the Employee shall be
eligible to participate in long-term healthcare insurance coverage, if any,
which is made available to employees of the Company, subject to the terms and
conditions of such coverage and to payment of applicable premiums.

g. Other Benefits. From the Effective Date through the Transition Date, the
Employee shall continue to participate in the Company’s employee benefit plans
and programs and perquisites on the same terms and conditions applicable to
executive management employees on the Effective Date. Effective as of the
Transition Date, the Employee shall be deemed to have terminated for purposes of
the Company’s Deferred Compensation Plan and for purposes of the Supplemental
Benefit Agreement, and the Employee shall begin to receive his benefit under the
Supplemental Benefit Agreement

 

AGREEMENT    Initials:_____ Page 3    _____



--------------------------------------------------------------------------------

starting on January 15, 2008, provided that the Employee is considered to have a
“termination from employment” on the Transition Date as determined pursuant to
Section 409A (defined in Section 9 hereof). Except as specifically set forth
above in subsection (f) above, from and after January 1, 2008, the Employee
shall not be eligible to participate in any employee benefit plan or program,
including without limitation 401(k), retirement, profit-sharing, bonus, Deferred
Compensation Plan, severance or any other plan or program made available to
employees of the Company and its affiliates. The Employee shall be eligible for
payment of vacation and sick day accruals through the Transition Date, payable
as soon as practicable after that date.

h. Reimbursement of Expenses. The Company will reimburse the Employee for
reasonable travel and other business expenses incurred by him in the fulfillment
of his duties hereunder upon presentation by the Employee of an itemized account
of such expenditures, in accordance with Company practices and policies.

i. Use of Office and Administrative Support Staff. The Employee may continue the
use and occupancy of his current office at the Company’s headquarters in
Houston, Texas, until July 1, 2007. From July 1, 2007 through the Transition
Date, the Company may provide to the Employee an office as the Company in its
discretion determines appropriate. In addition, the Company shall make available
to the Employee an administrative assistant through the Transition Date.

4. Termination of Employment. Notwithstanding the provisions of Sections 1 and
2, the Employee’s employment with the Company may be terminated in any of the
following ways:

a. Termination without Cause, Disability. If the Employee’s employment with the
Company is terminated by the Company without Cause (as defined in Section 4(b)
below) or if the Employee or Employer terminates employment due to Disability
(“Disability,” as used herein, shall have the meaning ascribed to it in the 2003
Plan), the Employee shall continue to receive the salary and benefits provided
under Sections 3(a)-(i), to the extent applicable and as provided therein, as if
he had remained employed through the Termination Date. In the event of the
Employee’s death after termination under this Section 4(a), the Employee’s
surviving spouse, if any, shall be entitled to receive continued salary payments
as provided in Sections 3(a) and (b), and to continued health and medical
coverage as provided under Section 3(f), through the period ending on the
earlier of (i) the Termination Date, or (ii) the date of her death.

b. Termination for Cause and Voluntary Termination. If the Employee’s employment
with the Company is terminated by the Company for Cause (as defined below) or if
the Employee voluntarily terminates employment for any reason other than
Disability, the Company’s obligation to make the payments or provide the
benefits listed under Section 3 of this Agreement shall immediately terminate as
of the date of the Employee’s termination except to the extent that such
payment(s) or benefit(s) are earned as of such date. For purposes of this
Agreement, “Cause” shall mean: (i) the Employee’s willful and continued failure
to substantially perform his duties and other obligations under this Agreement
and such failure continues for

 

AGREEMENT    Initials:_____ Page 4    _____



--------------------------------------------------------------------------------

a period of thirty (30) days after written notice by the Company of the
existence of such failure; provided, however, that only one such notice by the
Company need be sent and, if such failure re-occurs thereafter, no further
notice and opportunity to cure such failure shall be required; (ii) the willful
engaging by the Employee in gross misconduct materially and demonstrably
injurious to the Company, as determined by the Company; or (iii) the Employee’s
conviction for committing an act of fraud, embezzlement, theft or other act
constituting a felony (which shall not include any act or offense involving the
operation of a motor vehicle); provided, however, that the Board of Directors of
the Company or the then current Chairman of the Board must first provide to
Employee written notice clearly and fully describing the particular acts or
omissions which the Board or the then current Chairman of the Board reasonably
believes in good faith constitutes Cause under this subsection (b) and an
opportunity, within thirty (30) days following the receipt of such notice, to
meet in person with the Board of Directors or the then current Chairman of the
Board to explain the alleged acts or omissions relied upon by the Board of
Directors and, to the extent practicable, to cure such acts or omissions. For
purposes of this Agreement, any termination of the Employee’s employment for
Cause shall be effective only upon delivery to the Employee of a certified copy
of a resolution of the Board of Directors of the Company, adopted by the
affirmative vote of a majority of the entire membership of the Board of
Directors following a meeting at which the Employee was given an opportunity to
be heard on at least five (5) business days’ advance notice, finding that the
Employee was guilty of the conduct constituting Cause, and specifying the
particulars thereof. Further, for the purposes of this Agreement, no act or
failure to act on the Employee’s part shall be considered willful unless done,
or omitted from being done, by the Employee not in good faith and without
reasonable belief that his action or omission was in the best interest of the
Company.

c. Death. The Employee’s employment under this Agreement shall terminate
automatically upon his death, and the Employee’s surviving spouse, if any, shall
be entitled to receive continued salary payments as provided in Sections 3(a)
and (b), and to continued health and medical coverage as provided under
Section 3(f), through the period ending on the earlier of (i) the Termination
Date, or (ii) the date of her death.

5. Restrictive Covenants. As a material inducement to the Company to enter into
this Agreement, the Employee agrees to the restrictive covenants set forth
below:

a. Non-Competition. During the Advisory Period and for the period ending five
(5) years following the Termination Date, the Employee shall not, directly or
indirectly and whether on his own behalf or on behalf of any other person,
partnership, association, corporation or other entity, engage in or be an owner,
director, officer, employee, agent, consultant or other representative of or
for, or lend money or equipment to or otherwise support, any business that
manufactures, engineers, markets, sells or provides, within a 250-mile radius of
any then existing manufacturing facility of the Company and its subsidiaries and
affiliates, metal building systems or components (including, without limitation,
primary and secondary framing systems, roofing systems, end or side wall panels,
sectional or roll-up doors,

 

AGREEMENT    Initials:_____ Page 5    _____



--------------------------------------------------------------------------------

or other metal components of a building structure), coated or painted steel or
metal coils, coil coating or coil painting services, or any other products or
services that are the same as or similar to those manufactured, engineered,
marketed, sold or provided by the Company or its subsidiaries and affiliates
prior to the Termination Date. Ownership by the Employee of equity securities of
the Company, or of equity securities in other public or privately-owned
companies that compete with the Company constituting less than 1% of the voting
securities in such companies, shall be deemed not to be a breach of this
covenant. The Employee agrees and stipulates that in any action or claim brought
by him or in any action or claim brought against him involving the provisions of
this Section 5, the Employee hereby waives any claim or defense that the above
non-competition covenants are unenforceable, void or voidable, for any reason,
including, but not limited to, fraud, misrepresentation, illegality,
unenforceable restraint of trade, failure of consideration, illusory contract,
mistake, or any other substantive legal defense.

b. Non-Solicitation. During the Advisory Period and for the period ending five
(5) years following the Termination Date, the Employee shall not, directly or
indirectly and whether on his own behalf or on behalf of any other person,
partnership, association, corporation or other entity, either (i) hire, seek to
hire or solicit the employment or service of any employee, agent or consultant
of the Company or its Subsidiaries and affiliates in a commercial capacity;
(ii) in any manner attempt to influence or induce any employee, agent or
consultant of the Company or its Subsidiaries and affiliates to leave the
employment or service of the Company or its Subsidiaries and affiliates;
(iii) use or disclose to any person, partnership, association, corporation or
other entity any information concerning the names and addresses of any
employees, agents or consultants of the Company or its Subsidiaries and
affiliates unless such use or disclosure is of a personal nature, is requested
by the Company or is required by due process of law; or (iv) call upon, solicit,
divert or attempt to call upon, solicit or divert the business of any customer,
vendor or acquisition prospect of the Company or any of its Subsidiaries or
affiliates with whom the Company dealt, directly or indirectly, during his
engagement with the Company or its Subsidiaries or affiliates. The Employee
shall not be prohibited from hiring or soliciting the employment or service of
an agent or consultant of the Company for purposes which do not violate
Section 5(a) of this Agreement. The Employee agrees and stipulates that in any
action or claim brought by him or in any action or claim brought against him
involving the provisions of this Section 5, the Employee hereby waives any claim
or defense that the above non-solicitation covenants are unenforceable, void or
voidable, for any reason, including, but not limited to, fraud,
misrepresentation, illegality, unenforceable restraint of trade, failure of
consideration, illusory contract, mistake, or any other substantive legal
defense.

c. Confidential Information. For purposes of the covenants made in this
Section 5, the Company promises to provide the Employee (as is necessary for the
Employee’s position) with various trade secrets and proprietary and confidential
information consisting of, but not limited to, business and/or strategic plans,
budgets, fiscal plans, processes, computer programs, compilations of
information, records, sales procedures, customer requirements, pricing
techniques, customer lists, methods of doing business and other confidential
information (collectively referred to

 

AGREEMENT    Initials:_____ Page 6    _____



--------------------------------------------------------------------------------

as the “Trade Secrets”), which are owned by the Company and regularly used in
the operation of its business, but in connection with which the Company takes
precautions to prevent dissemination to persons other than certain directors,
officers and employees. As used herein, “Trade Secrets” does not include any
information that at the time of disclosure or thereafter is generally available
to or known by the public (other than as a result of a disclosure by the
Employee or any of his representatives in violation of the terms of this
Agreement). The Employee acknowledges and agrees that the Trade Secrets (i) are
secret and not known in the industry or to the public; (ii) are entrusted to him
after being informed of their confidential and secret status by the Company and
because of the fiduciary position occupied by him with the Company; (iii) have
been developed by the Company for, and on behalf of, the Company through
substantial expenditures of time, effort and money and are used in its business;
(iv) give the Company an advantage over competitors who do not know or use the
Trade Secrets; (v) are of such value and nature as to make it reasonable and
necessary to protect and preserve the confidentiality and secrecy of the Trade
Secrets; and (vi) the Trade Secrets are valuable, special and unique assets of
the Company, the disclosure of which could cause substantial injury and loss of
profits and goodwill to the Company. The Employee shall not use in any way or
disclose any of the Trade Secrets, directly or indirectly, during the Advisory
Period, or at any time thereafter, except as required in the course of his
employment with the Company. The Employee agrees that in any action or claim
brought by him or in any action or claim brought against him involving the
provisions of this Section 5, the Employee hereby waives any claim or defense
that the above covenants are unenforceable, void or voidable, for any reason,
including, but not limited to, fraud, misrepresentation, illegality,
unenforceable restraint of trade, failure of consideration, illusory contract,
mistake, or any other substantive legal defense. All files, records, documents,
information, data and similar items relating to the business of the Company,
whether prepared by the Employee or otherwise coming into his possession, shall
remain the exclusive property of the Company and shall not be removed from the
premises of the Company under any circumstances without the prior written
consent of the Board of Directors of the Company (except in the ordinary course
of business during the Employee’s employment with the Company), and in any event
shall be promptly delivered to the Company upon termination of the Employee’s
employment for any reason. The Employee agrees that, upon his receipt of any
subpoena, process or other request to produce or divulge, directly or
indirectly, any Trade Secrets to any entity, agency, tribunal or person, he
shall timely notify and promptly deliver a copy of the subpoena, process and
stipulates or other request to the Chairman of the Board and Chief Executive
Officer of the Company. For this purpose, the Employee irrevocably nominates and
appoints the Company (including any attorney retained by the Company), as his
true and lawful attorney-in-fact, to act in his name, place and stead to perform
any act that he might perform to defend and protect against any disclosure of
any Trade Secrets.

d. Non-Disparagement. The Employee agrees to refrain from any criticisms or
disparaging comments about the Company or any affiliates (including any current
officer, director or employee of the Company), and the Employee agrees not to
take any action, or assist any person in taking any other action, that is
adverse to the

 

AGREEMENT    Initials:_____ Page 7    _____



--------------------------------------------------------------------------------

interests of the Company or any affiliate or inconsistent with fostering the
goodwill of the Company and its affiliates; provided, however, that nothing in
this Agreement shall apply to or restrict in any way the communication of
information by the Company or the Employee to any state or federal law
enforcement agency or to the Board of Directors or senior management of the
Company or require notice to the Company thereof, and the Employee will not be
in breach of the covenant contained above solely by reason of testimony which is
compelled by process of law.

e. Standstill. The Employee agrees that during the Advisory Period and for the
period ending five (5) years after the Advisory Period, neither he nor anyone
acting on his behalf will, without the prior written consent of the Company’s
Board of Directors, directly or indirectly: (i) except for a written offer or
proposal submitted confidentially to the Company, acquire, offer, propose or
seek to acquire, or agree to acquire, by purchase or otherwise, any securities
or assets of the Company, or direct or indirect rights to acquire securities or
assets of the Company exceeding one percent (1%) of the then outstanding
securities or assets of the Company; (ii) make, or in any way participate, in
any “solicitation” of “proxies” or consents to vote (as such terms are used in
the rules of the Securities and Exchange Commission), or otherwise act, alone or
in concert with others, to seek to control or influence the management, Board of
Directors or policies of the Company; (iii) make any public announcement with
respect to, or offers of, (with or without conditions) any Extraordinary
Transaction involving the Company or any of its securities or assets, or
otherwise take any actions, other than submitting to the Company a confidential
written offer or proposal, which might force the Company to make a public
announcement regarding such matters; (iv) form, join or in any way participate
in a “group” as defined in Section 13(d)(3) of the Securities Exchange Act of
1934, as amended, in connection with any of the foregoing; or (v) request the
Company to amend or waive any provision of this paragraph; provided, however,
(A) this subparagraph (e) shall not apply to the acquisition by the Employee of
any securities of the Company directly from the Company, whether pursuant to the
exercise of options or vesting of restricted stock or otherwise; (B) this
subparagraph (e) shall terminate and the restrictions contained herein shall
cease to apply to the Employee upon the earliest to occur of any of the
following with respect to the Company: (x) the Company enters into a definitive
agreement with respect to an Extraordinary Transaction, (y) any person makes an
unsolicited public offer for an Extraordinary Transaction for the Company, or
(z) a Change of Control of the Company; (C) “Extraordinary Transaction” means
any acquisition of a significant amount of securities or assets of the Company
or any of its affiliates, including in connection with any extraordinary
transaction, such as a merger, reorganization, recapitalization, tender or
exchange offer, or asset disposition involving the Company or any of its
affiliates that, if consummated, such acquisition, transaction, merger,
reorganization, recapitalization, tender or exchange offer, or asset disposition
would result in a Change in Control of the Company; and (D) “Change in Control”
shall have the meaning set forth in the 2003 Plan.

f. Enforcement.

1. Generally. The Employee hereby agrees that a breach of any of the provisions
of this Section 5 would cause irreparable injury to the Company and its
affiliates, for which they would have no adequate remedy at law. If the Employee
breaches any of the covenants set forth in this Section 5, then without regard
for any provision to the contrary, the Company shall have the right to
immediately

 

AGREEMENT    Initials:_____ Page 8    _____



--------------------------------------------------------------------------------

discontinue all payments and benefits under Section 3 hereof to the Employee and
his spouse, except to the extent that such payment(s) or benefit(s) are earned
as of such date, and to immediately seek injunctive relief from a court having
jurisdiction for any actual breach of this Section 5. Any such injunctive relief
shall be in addition to any other remedies to which the Company may be entitled
at law, in equity or otherwise. The Employee hereby agrees that upon receipt of
notice of the Company’s intent to seek injunctive relief, the Employee will not
sell, transfer, pledge, exchange, hypothecate, or otherwise encumber or dispose
of any shares of stock granted to the Employee under the Restricted Stock Awards
awarded after December 31, 2006, or any right or interest therein, pending the
final resolution of such injunctive relief proceeding. In addition, the Employee
shall, within ten (10) business days after it is ultimately determined that he
has committed such a breach hereof, either (i) redeliver to the Company the
Vested Shares (as defined herein), if still owned by the Employee, or
(ii) reimburse the Company an amount in cash or immediately available funds
equal to the aggregate net sales price received by the Employee or, if any of
said shares were transferred by the Employee for less than fair market value,
then an amount equal to the fair market value of the transferred shares as of
the trading date immediately prior to payment to the Company, determined by
using the last sales price of the Company’s common stock (as reported by the New
York Stock Exchange) on such trading date. If it is determined that the Employee
has not committed a breach thereof, the Company shall resume the payments and
benefits under Section 3 and pay to Employee and his spouse all payments and
benefits under Section 3 that had been suspended pending such determination. Any
equity award granted prior to December 31, 2006 shall be governed by the terms
of the award agreement for such award except as otherwise provided with respect
to vesting as set forth in Section 3(d) of this Agreement.

The parties hereto intend all provisions of subsections (a), (b), (c), (d),
(e) and (f) of this Section 5 to be enforced to the fullest extent permitted by
law. Accordingly, should a court of competent jurisdiction determine that the
scope of any provision of subsections (a), (b), (c), (d) and (e) of this
Section 5 is too broad to be enforced as written, the parties intend that the
court may reform the provision to such narrower scope as it determines to be
reasonable and enforceable, and, in the event the court reforms Section 5(a)
hereof, the Company may elect to either accept enforcement of the provision as
so modified or require the return of Vested Shares (as defined herein) or cash
as set forth in Section 5(f)(2). In addition, however, the Employee agrees and
stipulates that the non-competition agreements, non-solicitation agreements,
non-disclosure, non-disparagement and standstill agreements (set forth above in
subsections (a), (b), (c), (d), and (e) of Section 5, respectively) each
constitute separate agreements independently supported by good and adequate
consideration and shall survive this Agreement. The existence of any claim or
cause of action of the Employee against the Company, except for a breach of this
Agreement by the Company or its subsidiaries, shall not constitute a defense to
the enforcement by the Company of the covenants and agreements of the Employee
contained in the non-competition, non-solicitation, non-disclosure,
non-disparagement and standstill agreements (set forth above in subsections (a),
(b), (c), (d), and (e) of Section 5, respectively). The Employee agrees and
stipulates that in

 

AGREEMENT    Initials:_____ Page 9    _____



--------------------------------------------------------------------------------

any action or claim brought by him or in any action or claim brought against him
involving the provisions of this Section 5, the Employee hereby expressly waives
any claim or defense that the above covenants are unenforceable, void or
voidable, for any reason, including, but not limited to, fraud,
misrepresentation, illegality, unenforceable restraint of trade, failure of
consideration, illusory contract, mistake, or any other substantive legal
defense.

2. Non-Competition. If in connection with the challenge by the Employee of any
provision of Section 5(a), any court of competent jurisdiction determines that
the non-competition agreement in Section 5(a) hereof is void or unenforceable,
or if the court modifies Section 5(a) and the Company declines to accept the
modification, then (i) the Employee shall forfeit all stock granted to the
Employee under all Restricted Stock Awards dated after December 31, 2006 which
have not vested and agrees to return to the Company (A) any such vested shares
of stock granted to the Employee under such Restricted Stock Awards (the “Vested
Shares”) still owned by the Employee, and (B) an amount in cash or immediately
available funds equal to the aggregate net sales price received by the Employee
for such shares that are no longer held by the Employee or, if any of such
shares were transferred by the Employee for less than fair market value, then an
amount equal to the fair market value of the transferred shares as of the
trading date immediately prior to payment to the Company, determined by using
the last sales price of the Company’s common stock (as reported by the New York
Stock Exchange) on such trading date, and (ii) any equity award granted prior to
December 31, 2006 shall be governed by the terms of the award agreement for such
award.

6. Release of Claims by the Employee. In exchange for the consideration offered
to the Employee under this Agreement, the Employee, on his behalf and on behalf
of his heirs, devisees, legatees, executors, administrators, personal and legal
representatives, assigns and successors in interest, hereby IRREVOCABLY,
UNCONDITIONALLY AND GENERALLY RELEASES, ACQUITS, AND FOREVER DISCHARGES, to the
fullest extent permitted by law, the Company, its subsidiaries and each of the
their directors, officers, employees, representatives, stockholders,
predecessors, successors, assigns, agents, attorneys, divisions, subsidiaries
and affiliates (and agents, directors, officers, employees, representatives and
attorneys of such stockholders, predecessors, successors, assigns, divisions,
subsidiaries and affiliates), and all persons acting by, through, under or in
concert with any of them (collectively, the “Releasees” and each a “Releasee”),
or any of them, from any and all charges, complaints, claims, damages, actions,
causes of action, suits, rights, demands, grievances, costs, losses, debts, and
expenses (including attorneys’ fees and costs incurred), of any nature
whatsoever, known or unknown, that the Employee now has, owns, or holds, or
claims to have, own, or hold, or which the Employee at any time heretofore had,
owned, or held, or claimed to have, own, or hold from the beginning of time to
the date that the Employee signs this Agreement, including, but not limited to,
those claims arising out of or relating to (i) any agreement, commitment,
contract, mortgage, deed of trust, bond, indenture, lease, license, note,
franchise, certificate, option, warrant, right or other instrument, document,
obligation or arrangement, whether written or oral, or any other relationship,
involving the Employee and/or any Releasee, (ii) breach of any express or
implied contract, breach of implied covenant of good faith and fair dealing,
misrepresentation, interference with

 

AGREEMENT    Initials:_____ Page 10    _____



--------------------------------------------------------------------------------

contractual or business relations, personal injury, slander, libel, assault,
battery, negligence, negligent or intentional infliction of emotional distress
or mental suffering, false imprisonment, wrongful termination, wrongful
demotion, wrongful failure to promote, wrongful deprivation of a career
opportunity, discrimination (including disparate treatment and disparate
impact), hostile work environment, sexual harassment, retaliation, any request
to submit to a drug or polygraph test, and/or whistleblowing, whether said
claim(s) are brought pursuant to laws of the United States or any other
jurisdiction applicable to the Employee’s actions on behalf of the Company or
any of its subsidiaries or affiliates, and (iii) any other matter; provided,
however, that nothing contained herein shall operate to release any obligations
of the Company or its successors or assigns arising under this Agreement.
Notwithstanding anything in this Agreement to the contrary, it is the express
intention of the Employee and the Company that this Agreement shall not act as a
release or waiver of (1) any rights of defense or indemnification which would be
otherwise afforded to the Employee under the Certificate of Incorporation,
By-Laws or similar governing documents of the Company or its subsidiaries or
under that certain Indemnification Agreement by and between the Company and the
Employee, dated October 13, 2000; (2) any rights of defense or indemnification
which would be otherwise afforded to the Employee under any director or officer
liability or other insurance policy maintained by the Company or its
subsidiaries; (3) any rights of the Employee to benefits accrued under any
Company employee benefit plans, including but not limited to the NCI 401(k)
Profit Sharing Plan, the NCI Building Systems, Inc. Deferred Compensation Plan
(Plan Year 2006), applicable health, medical and welfare benefit programs, and
the like; (4) any rights under this Agreement; and (5) such other rights or
claims as may arise after the date of this Agreement. The Employee acknowledges
that he has had at least 21 calendar days after this Agreement was presented to
him to consider whether to sign this Agreement. The Employee has until the date
that is seven (7) days after the date this Agreement is executed by him to
revoke the release set forth in this Section 6, after which this Section 6 shall
become irrevocable, provided, however, that if the Employee so revokes this
Section 6, the Company shall have no obligation to provide to the Employee the
payments specified in Section 3(b) hereof. Effective as of January 1, 2008,
Employee shall execute that certain release agreement attached hereto as Exhibit
“A.”

7. Stock Trading and Company Policies. During the period beginning on the
Effective Date and ending two business days after the Company first issues an
earnings release following the date as of which the Employee is no longer
serving as a director or executive officer of the Company, the Employee agrees
to comply with all of the Company’s policies with respect to trading in the
Company’s securities to the same extent as such policies are applicable to
executive officers of the Company including, without limitation, “blackout”
periods restricting or prohibiting trading in the Company’s securities, whether
regularly scheduled or imposed under special circumstances, and any “lockup”
requested by any underwriter with respect to an offering of the Company’s
securities, and during the Advisory Period the Employee agrees to comply with
the foregoing if he is in possession of material non-public information relating
to the Company.

8. Non-Alienation. The Employee shall not have any right to pledge, hypothecate,
anticipate, or in any way create a lien upon any amounts due or payable under
this Agreement, and no payments or benefits due hereunder shall be assignable in
anticipation of payment either by voluntary or involuntary acts or by operation
of law. So

 

AGREEMENT    Initials:_____ Page 11    _____



--------------------------------------------------------------------------------

long as the Employee lives, no person, other than the parties hereto, shall have
any rights under or interest in this Agreement or the subject matter hereof.
Upon the death of the Employee, his surviving spouse, if any, shall have the
right to enforce the provisions hereof.

9. Assumption by Successors. The Company will require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no succession had
taken place and (a) if such successor does not expressly assume and agree to
perform this Agreement, or if such assumption does not occur by operation of
law, and (b) if such transaction satisfies the requirements to avoid the
imposition of an excise tax under the provisions of Section 409A of the Internal
Revenue Code and related regulations and Treasury pronouncements
(“Section 409A”) or such payment restrictions are otherwise inapplicable, then
the Company shall be obligated to make a cash payment to the Employee,
immediately following such succession (or, if later, the first date at which
payment can be made without incurring an excise tax under Section 409A), equal
to the aggregate value of (i) the salary otherwise payable pursuant to
Sections 3(a) and (b) for the remainder of the term of this Agreement, without
reduction for early payout, and (ii) a sum equivalent to the number of months
remaining under the term of the Agreement, multiplied by the most recent
applicable rate charged to terminated employees for continuation of comparable
health insurance coverage (COBRA coverage), with no offset for the Employee’s
portion of the premium.

10. Non-Mitigation. The Employee shall not be required to mitigate the amount of
any payment or benefit provided for in this Agreement by seeking other
employment or otherwise, nor shall the amount of any payment or benefit provided
for in this Agreement be reduced by any compensation or benefit earned by the
Employee as a result of employment by another employer or by deferred
compensation or retirement benefits received by the Employee.

11. Amendment of Agreement. This Agreement may not be modified or amended except
by an instrument in writing signed by the parties hereto.

12. Waiver. No term or condition of this Agreement shall be deemed to have been
waived, nor shall there be an estoppel against the enforcement of any provision
of this Agreement, except by written instrument of the party charged with such
waiver or estoppel.

13. Notices. For purposes of this Agreement, all notices or other communications
hereunder shall be in writing and shall be given in person and/or by United
States Certified Mail, return receipt requested, postage prepaid (with evidence
of receipt by the party to whom the notice is given), addressed as follows:

 

AGREEMENT    Initials:_____ Page 12    _____



--------------------------------------------------------------------------------

To the Company:

NCI Building Systems, Inc.

10943 North Sam Houston Parkway West

Houston, Texas 77064

Attention: General Counsel

To the Employee:

A.R. Ginn

23407 FM 362

Waller, Texas 77484

Either party hereto may designate a different address by providing written
notice of such new address to the other party hereto.

14. Source of Payments. All cash payments provided in this Agreement will be
paid from the general funds of the Company. The Employee’s status with respect
to amounts owed under this Agreement will be that of a general unsecured
creditor of the Company, and the Employee will have no right, title or interest
whatsoever in or to any investments which the Company may make to aid the
Company in meeting its obligations hereunder. Nothing contained in this
Agreement, and no action taken pursuant to this provision, will create or be
construed to create a trust of any kind between the Company and the Employee or
any other person.

15. Tax Withholding. The Company may withhold from any benefits payable under
this Agreement all federal, state, city or other taxes that will be required
pursuant to any law or governmental regulation or ruling.

16. Severability. If any provision of this Agreement is held to be invalid,
illegal or unenforceable, in whole or part, such invalidity will not affect any
otherwise valid provision, and all other valid provisions will remain in full
force and effect.

17. Counterparts. This Agreement may be executed in two or more counterparts,
each of which will be deemed an original, and all of which together will
constitute one document.

18. Titles. The titles and headings preceding the text of the paragraphs and
subparagraphs of this Agreement have been inserted solely for convenience of
reference and do not constitute a part of this Agreement or affect its meaning,
interpretation or effect.

19. Governing Law. This Agreement will be construed and enforced in accordance
with the laws of the State of Texas.

20. Alternative Dispute Resolution. If a dispute arises out of or related to
this Agreement, and if the dispute cannot be settled through direct discussions,
the aggrieved party shall by written notice demand that the dispute be submitted
to non-binding mediation. The Employee and the Company hereby agree to endeavor
to settle the dispute in an

 

AGREEMENT    Initials:_____ Page 13    _____



--------------------------------------------------------------------------------

amicable manner by participating in non-binding mediation held in Houston, Texas
before a mediator jointly selected by the parties, before either party seeks
recourse in any other proceeding or forum. This mediation shall be conducted
pursuant to the Rules and Procedures of the American Arbitration Association for
the resolution of employment disputes, or as otherwise stipulated by the
parties. The parties agree to make a good faith attempt to resolve the dispute
through mediation within 30 days after the written demand for mediation is
received by the non-aggrieved party. The Company shall pay all costs of such
mediation, exclusive of the Employee’s legal fees.

21. Entire Agreement. This Agreement constitutes the entire agreement of the
parties with respect to the subject matter hereof, and supersedes all prior
agreements between the parties concerning the subject hereof. Nothing in this
Agreement shall affect the Employee’s right to benefits under the terms of any
employee benefit plan of the Company in which the Employee has participated or
may participate.

22. Section 409A. Notwithstanding anything in this Agreement to the contrary, if
any provision of this Agreement would result in the imposition of an applicable
tax under Section 409A, such provision will be reformed to avoid imposition of
the applicable tax, and any payment due under this Agreement shall be paid on
the first day on which no tax under Section 409A would be imposed. No action
taken to comply with Section 409A shall be deemed to adversely affect the
Employee’s rights under this Agreement

IN WITNESS WHEREOF, the parties have executed this Agreement in multiple
counterparts, all of which shall constitute one agreement, effective as of the
Effective Date.

 

NCI BUILDING SYSTEMS, INC.

 

By:

 

 

    Norman C. Chambers     President & Chief Operating Officer     Witness  

 

    Todd R. Moore EMPLOYEE  

 

  Albert R. Ginn, Jr.  

 

AGREEMENT    Initials:_____ Page 14    _____



--------------------------------------------------------------------------------

EXHIBIT A

--------------------------------------------------------------------------------

WAIVER AND RELEASE

Date: January 1, 2008

In exchange for the consideration offered to the Employee under that certain
Agreement by and between Employee and NCI Building Systems, Inc., dated
October 24, 2006 (the “Agreement”), the Employee, on his behalf and on behalf of
his heirs, devisees, legatees, executors, administrators, personal and legal
representatives, assigns and successors in interest, hereby IRREVOCABLY,
UNCONDITIONALLY AND GENERALLY RELEASES, ACQUITS, AND FOREVER DISCHARGES, to the
fullest extent permitted by law, the Company, its subsidiaries and each of the
their directors, officers, employees, representatives, stockholders,
predecessors, successors, assigns, agents, attorneys, divisions, subsidiaries
and affiliates (and agents, directors, officers, employees, representatives and
attorneys of such stockholders, predecessors, successors, assigns, divisions,
subsidiaries and affiliates), and all persons acting by, through, under or in
concert with any of them (collectively, the “Releasees” and each a “Releasee”),
or any of them, from any and all charges, complaints, claims, damages, actions,
causes of action, suits, rights, demands, grievances, costs, losses, debts, and
expenses (including attorneys’ fees and costs incurred), of any nature
whatsoever, known or unknown, that the Employee now has, owns, or holds, or
claims to have, own, or hold, or which the Employee at any time heretofore had,
owned, or held, or claimed to have, own, or hold from the beginning of time to
the date that the Employee signs this Waiver and Release (the “Release”),
including, but not limited to, those claims arising out of or relating to
(i) any agreement, commitment, contract, mortgage, deed of trust, bond,
indenture, lease, license, note, franchise, certificate, option, warrant, right
or other instrument, document, obligation or arrangement, whether written or
oral, or any other relationship, involving the Employee and/or any Releasee,
(ii) breach of any express or implied contract, breach of implied covenant of
good faith and fair dealing, misrepresentation, interference with contractual or
business relations, personal injury, slander, libel, assault, battery,
negligence, negligent or intentional infliction of emotional distress or mental
suffering, false imprisonment, wrongful termination, wrongful demotion, wrongful
failure to promote, wrongful deprivation of a career opportunity, discrimination
(including disparate treatment and disparate impact), hostile work environment,
sexual harassment, retaliation, any request to submit to a drug or polygraph
test, and/or whistleblowing, whether said claim(s) are brought pursuant to laws
of the United States or any other jurisdiction applicable to the Employee’s
actions on behalf of the Company or any of its subsidiaries or affiliates, and
(iii) any other matter; provided, however, that nothing contained herein shall
operate to release any obligations of the Company or its successors or assigns
arising under the Agreement or this Release. Notwithstanding anything in this
Release to the contrary, it is the express intention of the Employee and the
Company that this Release shall not act as a release or waiver of (1) any rights
of defense or indemnification which would be otherwise afforded to the Employee
under the Certificate of Incorporation, By-Laws or similar governing documents
of the Company or its subsidiaries or under that certain Indemnification
Agreement by and between the Company and the Employee, dated October 13, 2000;
(2) any rights of defense or indemnification which would be otherwise afforded
to the Employee under any

 

AGREEMENT    Initials:_____ Page 15    _____



--------------------------------------------------------------------------------

director or officer liability or other insurance policy maintained by the
Company or its subsidiaries; (3) any rights of the Employee to benefits accrued
under any Company employee benefit plans, including but not limited to the NCI
401(k) Profit Sharing Plan, the NCI Building Systems, Inc. Deferred Compensation
Plan (Plan Year 2006), applicable health, medical and welfare benefit programs,
and the like; (4) any rights under this Release; and (5) such other rights or
claims as may arise after the date of this Release. The Employee acknowledges
that he has had at least 21 calendar days after this Release was presented to
him to consider whether to sign this Release. The Employee has until the date
that is seven (7) days after the date this Release is executed by him to revoke
the release set forth herein, after which this Release shall become irrevocable,
provided, however, that if the Employee so revokes this Release, the Company
shall have no obligation to provide to the Employee the payments specified in
Section 3(b) of the Agreement.

 

EMPLOYEE

 

Date:

 

 

 

AGREEMENT    Initials:_____ Page 16    _____